67 N.Y.2d 866 (1986)
Rosemary Leary, Appellant,
v.
City of Rochester, Respondent.
Court of Appeals of the State of New York.
Decided March 27, 1986.
Wayne M. Harris and Steven E. Malone for appellant.
Louis N. Kash, Corporation Counsel (Gary J. O'Donnell of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (115 AD2d 260).